Per Curiam.

The statute says that no justice shall have cognisance of any action, “ where the title to land shall in any wise *110come in question.” But here was no question about title, and the agreement had no reference to title. The statute of frauds also says, that “ no contract or sale of lands, or any interest in or concerning them,” shall be valid, unless in writing, &c. This was not an agreement concerning an interest in land, since no interest in land was to be conveyed. It was merely an agreement to remove a fence, and one promise was a consideration for the other.
Judgment affirmed.